                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA


Appliance Recycling Centers of                        File No. 18-CV-02832 (JRT/HB)
America, Inc.,

                                Plaintiff,
                                                      DECLARATION OF JOHN A. KVINGE
                  v.                                  IN SUPPORT OF MOTION TO
                                                      DISMISS
Protiviti Inc.,

                                Defendant.




STATE OF MINNESOTA )
                   ) ss.
COUNTY OF HENNEPIN )

        I, John A. Kvinge, declare as follows:

        1.        I am an attorney with the law firm Larkin Hoffman Daly & Lindgren, Ltd. which

represents Defendant Protiviti Inc. in this matter. Except where otherwise indicated, I make this

declaration based upon my own personal knowledge.

        2.        Attached as Exhibit A is a true and correct copy of the NYS Department of State

Division of Corporations Entity Information for Protiviti Inc. printed on December 19, 2018.

        3.        Attached as Exhibit B is a true and correct copy of NYS Department of State

Division of Corporations Entity Information for Appliance Recycling Centers of America, Inc.

and ARCA Recycling, Inc. printed on December 19, 2018.

        4.        Attached as Exhibit C is a true and correct copy of the Appliance Recycling

Centers of America, Inc. Form 10-K filed on June 12, 2018 with the Securities and Exchange

Commission.
         5.       Attached as Exhibit D is a true and correct copy of a web page printed on

December 20, 2019 from the Appliance Recycling Centers of America, Inc. website, reflecting

the states in which Appliance Recycling Centers of America, Inc. or its subsidiary does business,

including New York.



I declare under penalty of perjury of the laws of the United States that everything I have

stated in this document is true and correct. Executed on December 20, 2018 in Hennepin

County, Minnesota.

                                                              s/ John A. Kvinge_______________
                                                              John A. Kvinge



4836-0260-3652, v. 1




                                                  2.
